                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     CARA XIDIS, ESQ.
                             Nevada Bar No. 11743
                       3
                             GANZ & HAUF
                       4     8950 W. Tropicana Ave., Suite 1
                             Las Vegas, Nevada 89147
                       5     Tel: (702) 598-4529
                             Fax: (702) 598-36260
                       6     Attorneys for Plaintiffs
                       7
                                                                            -o0o-
                       8
                                                         UNITED STATES DISTRICT COURT
                       9
                                                                  DISTRICT OF NEVADA
                     10

                     11
                              DESHUN THOMAS, individually, and as Natural               CASE NO.: 2:19-cv-01019-JAD-BNW
                     12       Parent and Guardian for LOZORYA JONES,
                              individually, and KRISTIN WOODS as Co-
                     13       Guardian Ad Litem for L.J.,
                     14                             Plaintiffs,
                     15       vs.

                     16       BEVERLY DADE, individually, and in her
                              official   capacity;     RICHARD          FULLER,
                     17       individually, and in his official capacity;                 STIPULATION AND ORDER TO
                              PATRICIA SCHULTZ, individually, and in her                    CONTINUE HEARING ON
                     18       official capacity; PAT SKORKOWSKY,                        DEFENDANTS PATRICIA SCHULTZ
                              individually, and in his official capacity; CLARK         AND PAT SKORKOWSKY’S MOTION
                     19                                                                     TO DISMISS COMPLAINT
                              COUNTY SCHOOL DISTRICT, a Political
                     20       Subdivision of the State of Nevada, DOE
                              TEACHER’S AIDE in his/her official capacity,                        ECF No. 42
                     21       DOES I through X, inclusive; and ROES I
                              through X, inclusive,
                     22

                     23                             Defendants.

                     24
                                    COME NOW the parties hereto, by and through their respective counsel of record, and hereby
                     25

                     26      stipulate to continue the hearing on Defendants Patricia Schultz and Pat Skorkowsky’s Motion to

                     27      Dismiss (ECF No. 19.), currently set for October 16, 2019 at 3:00 P.M. (ECF No. 40).

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                 Page 1 of 2
       Fax: (702) 598-3626
                       1            The parties request that the hearing be continued because Plantiffs’ counsel cannot attend the

                       2     hearing due to medical issues. The parties propose continuing to the hearing to the following dates:
                       3
                             October 31, 2019; November 1, 2019; November 18, 2019; November 19, 2019; November 20, 2019;
                       4
                             November 21, 2019; November 22, 2019.
                       5
                             Dated this 16th day of October, 2019.               Dated this 16th day of October, 2019.
                       6
                             GANZ & HAUF                                         CLARK COUNTY SCHOOL DISTRICT
                       7
                                                                                 OFFICE OF THE GENERAL COUNSEL
                       8
                             /s/ Cara Xidis                                      /s/ Crystal Herrera
                       9     __________________________________                  __________________________________
                             CARA XIDIS, ESQ.                                    CRYSTAL HERRERA, ESQ.
                     10      Nevada Bar No. 11743                                Nevada Bar No. 12396
                     11      8950 W. Tropicana Ave. #1                           5100 W. Sahara Ave.
                             Las Vegas, NV 89147                                 Las Vegas, Nevada 89146
                     12      Attorney for Plaintiffs                             Attorney for Defendants

                     13      Based on the parties' stipulation and good cause appearing, the 10/16/2019 hearing re:
                             motion IT IS SO ORDERED.
                                    to dismiss [ECF No. 19] is vacated and continued to 12/2/2019 at 3:00 p.m.
                     14
                                 DATED
                                   Dated this
                                          this 16th dayofof_____________,
                                               ___ day      October, 2019.2019.
                     15

                     16
                                                                                 _______________________________
                     17                                                          UNITED STATES DISTRICT JUDGE

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                 Page 2 of 2
       Fax: (702) 598-3626
